DAUKSCH, Chief Judge.
Upon review of the judgment in this suit involving a dispute between a building contractor and its customer we find there is sufficient legal evidence to support all of the findings of the trial judge except that portion of the damages awarded for the installation of the gutters and downspouts. It was the owner of the building who refused to have those items installed on the building, even though the builder recommended them. As concerns the cross-appeal alleging the error of the trial court in refusing to award any amount for lost rents we agree with the finding of the trial judge that there was insufficient proof of this alleged loss.
The judgment is affirmed except for that portion of it which awards damages for the gutters and downspouts and the case is remanded for a determination of the proper amount and deletion of that portion of the judgment.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
COBB and SHARP, JJ., concur.